Citation Nr: 0013680	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  94-39 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a shell 
fragment wound of the right forearm, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased evaluation for a shell 
fragment wound of the left testicle and scrotum with retained 
foreign bodies, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought.  The veteran, who had 
active service from October 1951 to October 1954, and from 
December 1954 to September 1973, appealed that decision to 
the Board.

In January 1998, the Board issued a decision on several other 
issues on appeal, and remanded the two issues on appeal for 
further development, which has since been completed.  In 
March 2000 correspondence, the Board informed the veteran 
that the Board Member who conducted the August 1995 Board 
hearing was no longer with the Board, and inquired as to 
whether he sought an additional hearing.  In April 2000, the 
veteran informed the Board that he did not desire an 
additional hearing, and the claims have again been referred 
for appellate review.


FINDINGS OF FACT

1.  The veteran is right hand dominant.

2.  The veteran's right hand has excellent grip strength and 
excellent range of motion.

3.  The veteran has complaints of fatigue-pain upon extended 
use of the right hand.

4.  The left portion of the veteran's scrotum and testicle 
are tender and painful upon palpation.

5.  The veteran's left testicle is deformed due to an in-
service shell fragment wound, but it is not atrophied.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 10 percent for a 
shell fragment wound of the right forearm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1-4.40, 4.73, Diagnostic Code 5307 (1999).

The criteria for an evaluation in excess of 10 percent for a 
shell fragment wound of the left testicle and scrotum with 
retained foreign bodies have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.31, 
4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased evaluations for shell 
fragment wounds are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that the VA has fulfilled its duty to assist 
the veteran.

Service medical records reflect that the veteran was wounded 
in the right arm and left testicle (among other places) at 
Heartbreak Ridge in Korea in November 1952.  X-rays of the 
right arm did not show fracture, but did show multiple minute 
foreign bodies.  There was no osteomyelitis, and drainage was 
begun.  All wounds were debrided.  The veteran's left 
testicle was sutured with plain catgut.  Other records 
reflect that there was no major artery or nerve damage.  
Subsequent service medical records reflect that the veteran 
is right hand dominant.

The veteran was provided his first VA examination in December 
1954.  A private physician apparently performed that 
examination on a fee-basis.  The veteran complained of 
soreness in the flexor muscles of his right forearm on normal 
use, and he complained of tenderness to pressure.  
Objectively, there was atrophy of the flexor muscle group, 
but range of motion was performed without pain and was within 
normal limits.  X-rays obtained at the VA Medical Center in 
Toledo, Ohio showed a large cluster of minute metallic 
foreign bodies in the soft tissue of both arms, possibly even 
embedded in the bones of the forearm.  The physician also 
stated that X-rays showed a cluster of minute foreign bodes 
in the left aspect of the scrotum.  A January 1955 rating 
decision granted service connection for the veteran's 
numerous combat wounds, and granted a 10 percent evaluation 
for the shell fragment wound of the right forearm under 
Diagnostic Code 5307, which evaluates injuries to Muscle 
Group VII.  That rating decision also granted a 10 percent 
evaluation for the shell fragment wound of the left testicle 
under Diagnostic Code 7804, for a tender and painful scar.  
That rating decision found that the veteran's numerous shell 
fragment wounds were 70 percent disabling.  

In February 1955 correspondence, the veteran informed the RO 
in Cleveland, Ohio that he reenlisted in the United States 
Army in December 1954.  The veteran served until September 
1973, when he retired.  The September 1973 DD 214 reflects 
that the veteran served in Vietnam.  Subsequent VA records 
reflect that the disabilities at issue remained static since 
that time.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

I.  Right Forearm

In April 1992, the veteran was provided a VA examination.  A 
scar on the right forearm was visualized.  The examiner 
stated that it was attached to the underlying structure.  
Photographs of the veteran's various shell fragment wound 
scars were taken, and do include one photograph of the 
veteran's right forearm.  

The veteran was provided a hearing before an RO hearing 
officer and a hearing before a Member of the Board sitting at 
the RO in Cleveland in August 1995.  As the testimony is 
essentially the same, the Board does not find that a detailed 
recitation of each transcript is necessary.  The veteran 
related at the Board hearing that he had surgery performed on 
his right arm shortly before for better use.  He also related 
that his scar was adherent, and that he used Tylenol rather 
than Aspirin for pain.  

The January 1998 Board remand found that the evidence then of 
record was insufficient to evaluate the veteran's shell 
fragment wound of the right arm.  As a result, he was 
afforded a VA examination in October 1998.  The examiner 
stated that he reviewed both the claims file and the Board 
remand.  The veteran related pain and soreness, particularly 
with repetitive use.  He further related a tingling sensation 
and paresthesia.  Objectively, the examiner visualized a 
four-centimeter scar over the dorsal lateral aspect of the 
right arm.  The scar was tender and adherent to the soft 
tissues.  However, the veteran did have an excellent grip and 
grasp, and the examiner also commented that the veteran had 
excellent flexor and extensor functions.  No muscle weakness 
was noted.  There was no evidence of ulceration or skin 
breakdown, nor any other evidence of muscle, tendon or bone 
damage.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999). 

During the pendency of this claim the VA rephrased the rating 
schedule for rating the severity of muscle injuries, 
including those resulting from shell fragment wounds.  See 62 
Fed. Reg. 30235 (1997).  Ultimately, however, the revised 
rating schedule did not make substantive changes in the 
diagnostic criteria used to evaluate muscle injuries.

A moderate muscle injury is shown when there is a through and 
through or deep penetrating wound of short track from a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, and there are 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56 (1999).  Further, service department records or other 
evidence of in-service treatment for the wound must be shown, 
with consistent complaint of one or more of the cardinal 
signs and symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id.

A moderately severe injury to a muscle must be a through and 
through or deep penetrating wound by a high velocity missile 
of small size or a large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, and intermuscular cicatrization.  A history post-
wounding of prolonged hospitalization in service for 
treatment, and a record of consistent complaint of the 
cardinal signs and symptoms of muscle disability, and if 
present, evidence of inability to keep up with work 
requirements must be shown.  Id.

A severe injury to a muscle must also be a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of a high velocity missile, or with a 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  A history, such as 
that given for a moderately severe injury, but in an 
aggravated form, must also be shown, and objectively, there 
must be extensive ragged, depressed, and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in the track of the missile.  X-rays may show multiple 
scattered foreign bodies indicating a spread of intermuscular 
trauma and explosive effect of the missile.  There must be 
severe impairment of function.  Electrodiagnostic tests must 
show diminished muscle excitability, and atrophy must be 
present.  Id.

As noted above, the veteran is right hand dominant, and thus, 
this injury affects his major hand.  A March 1999 rating 
decision assigned a separate 10 percent disability evaluation 
for an adherent and tender scar under Diagnostic Code 7804.  
38 C.F.R. § 4.118, 7804 (1999).  This is the highest 
evaluation available under this diagnostic code.  A review of 
the rating schedule does not reflect that an alternative 
diagnostic code would provide for a higher evaluation for the 
scar.

Turning to the underlying muscle injury, Diagnostic Code 5307 
evaluates injuries to Muscle Group VII.  A 10 percent 
evaluation is warranted for a moderate injury, while a 30 
percent evaluation is warranted for a moderately severe 
injury to the dominant arm.  A 40 percent evaluation, the 
highest available under the diagnostic criteria, is warranted 
for a severe muscle injury.  38 C.F.R. § 4.73, Diagnostic 
Code 5307 (1999).

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 10 percent evaluation for the underlying 
injury to Muscle Group VII.  In this respect, the most recent 
evidence of record does not reflect that the veteran has loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
Indeed, at the most recent VA examination, the examiner 
specifically stated that excellent grip and grasp, full 
strength, and excellent range of motion were present.  While 
the veteran did have credible complaints of pain, especially 
with use, the current 10 percent evaluation in fact 
contemplates moderate disability as envisioned by a lowered 
threshold of fatigue.  Accordingly, the Board must find that 
the preponderance of the evidence is against this claim.

II.  Left Testicle

The veteran testified that the left portion of his scrotum 
would occasionally swell, making it difficult to walk.  
However, the veteran denied any regular treatment, although 
he did relate that he was told to use a coldpack.  

The January 1998 Board remand found that the information then 
available was insufficient to evaluate the veteran's residual 
disability from the shell fragment wound of the left 
testicle.  A January 1996 VA examination noted that the 
veteran retained both testicles, with the left softer than 
the right with irregularity.  A VA genitourinary examination 
was provided in April 1998.  The veteran's left testicle was 
found to be tender, and consistent with his in-service 
wounding.  Some residual shrapnel was also noted. 

The RO has evaluated this disability under Diagnostic Code 
7804, which provides that a 10 percent evaluation is 
warranted for superficial, tender and painful scars upon 
objective demonstration.  This is the maximum evaluation 
available under this diagnostic code, and a review of the 
rating schedule does not reflect that a higher evaluation is 
available under other applicable diagnostic codes.  In this 
respect, this injury does not pertain to a muscle, and thus a 
higher evaluation is not warranted under any diagnostic code 
that evaluates muscle injuries.  Similarly, while the 
veteran's left testicle was injured, there is neither 
complete atrophy nor removal of both testes, which would 
provide for a 20 percent evaluation under Diagnostic Code 
7523 and 7524 respectively.  Accordingly, the Board must find 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for this disability under 
the schedular criteria.

III.  Conclusion

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that these disabilities 
have resulted in marked interference with his employment or 
necessitated frequent periods of hospitalization.  While the 
veteran does have severe health problems, he has been granted 
a 100 percent disability evaluation for post-traumatic stress 
disorder because of his combat service.  In the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).








ORDER

An evaluation in excess of 10 percent for a shell fragment 
wound of the right forearm is denied.

An evaluation in excess of 10 percent for a shell fragment 
wound of the left testicle and scrotum with retained foreign 
bodies is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

